Case 19-03877-jw            Doc 15        Filed 08/02/19 Entered 08/02/19 16:55:51                        Desc Main
                                          Document      Page 1 of 11

                                   UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF SOUTH CAROLINA

INRE:                                          )
                                               )        CASE NO: 19- ()         ~77- \         '--0
Christopher Manuel Rodi                        )
1604 Pleasant Hill Drive                       )        CHAPTER13
Charleston, SC 2941~                           )
SSN xxx-xx-0884                                )
                                               )
                            DEBTORS.           )


               NOTICE OF OPPORTUNITY TO OBJECT AND CONFIRMATION HEARING

       The debtor(s) in the above captioned case filed a chapter 13 plan on __8-=----")___-_\_C\----'---' The plan is
attached.

      Your rights may be affected by the plan. You should read the plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult
one.)

       Any objection to confirmation of the chapter 13 plan must be in writing, filed with the Court at 1100 Laurel
Street, Columbia, SC 29201-2423, and served on the chapter 13 trustee, the debtor(s), and any attorney for the
debtor(s) no later than 21 days after the service of the chapter 13 plan, as computed under Fed. R. Bankr. P. 9006(a).
Objections to confirmation may be overruled if filed late or the objecting party fails to appear and prosecute the
objection. Ifno objection is timely filed, the plan may be confirmed by the Court without further notice.

      If you file an objection, you or your attorney must attend the hearing scheduled by the court on confirmation of
the plan. Notice of the confirmation hearing is provided in section 9 of the Notice of Chapter 13 Bankruptcy Case.
However, the Court may set an earlier status hearing on any objection upon notice to the applicable parties.


in the Ian and ma enter an order confirmin




                                                                      edith, Jr., DC ID #6152
                                                        Eliza         eilig, DC ID #10704
                                                        Attorneys for Debtor/Movant
                                                        Meredith Law Firm, LLC
                                                        4000 Faber Place Drive, Suite 120
                                                        North Charleston, SC 29405
                                                        843-529-9000
Date:   ~ - "2--15,
              Case 19-03877-jw                         Doc 15       Filed 08/02/19 Entered 08/02/19 16:55:51                       Desc Main
Fill in this information to identi our case:                        Document      Page 2 of 11
Debtor 1               Christopher Manuel Rodi                                                                        Check if this is a modified plan, and
                             First Name            Middle Name            Last Name                                   list below the sections of the plan that
                                                                                                                      have been changed.
Debtor 2
(Spouse, if filing) First Name       Middle Name            Last Name
United States Bankruptcy Court for the:          DISTRICT OF SOUTH CAROLINA                                           Pre-confirmation modification
                                                                                                                      Post-confirmation modification
Case number:
(If known)




District of South Carolina
Chapter 13 Plan                                                                                                                                         5/19


              Notices

To Debtor(s):             This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                          indicate that the option is appropriate in your circumstances. Plans that do not comply with the Bankruptcy Code, the
                          Federal Rules of Bankruptcy Procedure, this Court's local rules, and judicial rulings may not be confirm able.

                          In the following notice to creditors, you must check each box that applies

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                          You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                          an attorney, you may wish to consult one. Failure to object may constitute an implied acceptance of and consent to the relief
                          requested in this document.

                          If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file a timely objection to
                          confirmation. To determine the deadline to object to this plan, you must consult the Notice of Bankruptcy Case or
                          applicable Notice/Motion served with this plan. The Bankruptcy Court may confirm this plan without further notice ifno
                          objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, pursuant to Federal Rule of Bankruptcy Procedure
                          3002, you must file a timely proof of claim in order to be paid under any plan. Confirmation of this plan does not bar a party in
                          interest from objecting to a claim.

                          The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                          plan includes each of the following items. If an item is checked as "Not Included" or if both boxes are checked, the provision
                          will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in               Included              D Not Included
             a nartial navment or no navment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, non purchase-money security interest,            D Included                     Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                          Included              D Not Included
 1.4         Conduit Mortgage Payments: ongoing mortgage payments made by the trustee                            Included              D Not Included
             through plan, set out in Section 3.l(c) and in Part 8

ift•W Plan Payments and Length of Plan
2.1       The debtor submits to the supervision and control of the trustee all or such portion of future earnings or other future income as is necessary
for the execution of the plan.

Unless all allowed claims (other than long-term claims) are fully paid pursuant to the plan, the debtor will make regular payments to the trustee as
follows:


$3,765.00 per Month for 60 months

Insert additional lines if needed.

The debtor and trustee may stipulate to a higher payment in order to provide adequate funding of the plan without the necessity of a modification to
the plan. The stipulation is effective upon filing with the Court.

Additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this plan.

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-03877-jw                          Doc 15      Filed 08/02/19 Entered 08/02/19 16:55:51                          Desc Main
                                                                       Document      Page 3 of 11
    Debtor               Christopher Manuel Rodi                                                     Case number


   2.2          Regular payments to the trustee will be made from future income in the following manner:

                Check all that apply:
                D        The debtor will make payments pursuant to a payroll deduction order.
                         The debtor will make payments directly to the trustee.
                0        Other (specify method of payment):


   2.3 Income tax refunds.
       Check one.
                     The debtor will retain any income tax refunds received during the plan term.

                 0           The debtor will treat income refunds as follows:


   2.4 Additional payments.
       Check one.
                     None. If"None" is checked, the rest of§ 2.4 need not be completed or reproduced.

                 Treatment of Secured Claims

   To receive a distribution from the trustee, a proof of claim, including adequate supporting documentation and filed in compliance with Official Rules
   and Forms, must be filed with the Court. For purposes of plan distribution, a claim shall be treated as provided for in a confirmed plan. However, if a
   claim is treated as secured in a confirmed plan and the affected creditor elects to file an unsecured claim, such claim, unless timely amended, shall be
   treated as unsecured for purposes of plan distribution. Any creditor holding a claim secured by property that is removed from the protection of the
   automatic stay by order, surrender, or through operation of the plan will receive no further distribution from the chapter 13 trustee on account of any
   secured claim. This provision also applies to creditors who may claim an interest in, or lien on, property that is removed from the protection of the
   automatic stay by another lienholder or released to another lienholder, unless the Court orders otherwise, but does not apply if the sole reason for its
   application arises under 11 U.S.C. § 362(c)(3) or (c)(4). Any funds that would have otherwise been paid to a creditor, but pursuant to these
   provisions will not be paid, will be distributed according to the remaining terms of the plan. Any creditor affected by these provisions and who has
   filed a timely proof of claim may file an itemized proof of claim for any unsecured deficiency within a reasonable time after the removal of the
   property from the protection of the automatic stay. Secured creditors that will be paid directly by the debtor may continue sending standard payment
   and escrow notices, payment coupons, or inquiries about insurance, and such action will not be considered a violation of the automatic stay.

   3.1          Maintenance of payments and cure or waiver of default, if any.

                Check all that apply. Only relevant sections need to be reproduced.

                 D           None. If"None" is checked, the rest of§ 3.1 need not be completed or reproduced.

                             3.l(b) The debtor is in default and will maintain the current contractual installment payments on the secured claims listed below,
                             with any changes required by the applicable contract and noticed in conformity with any applicable rules. The arrearage
                             payments will be disbursed by the trustee, with interest, if any, at the rate stated. The trustee shall pay the arrearage as stated in
                             the creditor's allowed claim or as otherwise ordered by the Court.

    Name of Creditor              Collateral                                               Estimated amount of        Interest rate on Monthly payment on
                                                                                           arrearage                  arrearage        arrearage
                                                                                                                      (if applicable)
                                  House and lot located at
                                  1604 Pleasant Hill Drive
    Carolina Bay                  Charleston, SC 29414
    POA                           TMS# 307-05-00-819                                                   $928.40                0.00%                              $17.00
                                                                                           Includes amounts                               (or more)
                                                                                           accrued through the
                                                                                           July 2019 payment

Insert additional claims as needed.


                             3.l(c) The debtor elects to make post-petition mortgage payments to the trustee for payment through the Chapter 13 Plan in

   District of South Carolina
   Effective May 1, 2019                                                         Chapter 13 Plan                                                     Page 2
   Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-03877-jw                          Doc 15         Filed 08/02/19 Entered 08/02/19 16:55:51                       Desc Main
                                                                       Document      Page 4 of 11
 Debtor                Christopher Manuel Rodi                                                       Case number

                          accordance with the Operating Order of the Judge assigned to this case and as provided in Section 8.1. In the event of a conflict
                          between this document and the Operating Order, the terms of the Operating Order control.

              D           3.l(d) The debtor proposes to engage in loss mitigation efforts with ___ according to the applicable guidelines or procedures
                          of the Judge assigned to this case. Refer to section 8.1 for any nonstandard provisions, if applicable.

                          Insert additional claims as needed
              D           3.l(e) Other. A secured claim is treated as set forth in section 8.1. This provision will be effective only if the applicable box in
                          Section 1.3 of this plan is checked and a treatment is provided in Section 8.1.

                           Insert additional claims as needed

3.2          Request for valuation of security and modification ofundersecured claims. Check one.

                          None. If"None" is checked, the rest 9f § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 oft/tis plan is checked.

                                    The debtor requests that the Court determine the value of the secured claims listed below. For each non-governmental
                          secured claim listed below, the debtor states that the value of the secured claim should be as set out in the column headed
                          Estimated amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the Court after
                          motion or claims objection filed after the governmental unit files its proof of claim or after the time for filing one has expired, the
                          value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary
                          amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated
                          below.

                                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim
                          under Part 5.1 of this plan. If the estimated amount of a creditor's secured claim is listed below as having no value, the creditor's
                          allowed claim will be treated in its entirety as an unsecured claim under Part 5.1 of this plan. Unless otherwise ordered by the
                          Court, the amount of the creditor's total claim listed on the proof of claim controls over any contrary amounts listed in this
                          paragraph.

                                    Unless 11 U.S.C. § 1325(a)(5)(A) or (C) applies, holders of secured claims shall retain liens to the extent provided by
                          section 1325(a)(5)(B)(i). Unless there is a non-filing co-debtor who continues to owe an obligation secured by the lien, any
                          secured creditor paid the allowed secured claim provided for by this plan shall release its liens at the earliest of the time required
                          by applicable state law, order of this Court, or thirty (30) days from the entry of the discharge.

 Name of               Estimated             Collateral             Value of       Amount of claims        Estimated amount    Interest        Estimated
 creditor              amount of                                    collateral     senior· to creditor's   of secured claim    rate            monthly
                       creditor's                                                  claim                                                       payment to
                       total claim                                                                                                             creditor
                                                                                                                                               (disbursed by
                                                                                                                                               the trustee)




 Comenity
 Bank/Kay
 Jewelers              $1,829.00            Jewelry                 $700.00                    $0.00               $700.00        6.25%                        $32.00
                                                                                  -------                                                      (or more)

Insert additional claims as needed.

 3.3         Other secured claims excluded from 11 U.S.C. § 506 and not otherwise addressed herein.

      Check one.
                          None. If"None" is checked, the rest of§ 3.3 need not be completed or reproduced.
                          The claims listed below are being paid in full without valuation or lien avoidance.

District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                  Page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                       Best Case Bankruptcy
              Case 19-03877-jw                          Doc 15      Filed 08/02/19 Entered 08/02/19 16:55:51                        Desc Main
                                                                    Document      Page 5 of 11
Debtor                Christopher Manuel Rodi                                                    Case number


                         These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                         the trustee or directly by the debtor, as specified below. Unless there is a non-filing co-debtor who continues to owe an
                         obligation secured by the lien, any secured creditor paid the allowed secured claim provided for by this plan shall satisfy its liens
                         at the earliest of the time required by applicable state law, order of this Court, or upon completion of the payment of its allowed
                         secured claim in this case.

 Name of Creditor                   Collateral                            Estimated amount of claim       Interest rate       Estimated monthly payment
                                                                                                                              to creditor

                                    2016 Volkswagon Passat
 Bridgecrest                        55,533 miles
 Acceptance Corp                    VIN: 1VWBH7A38DC052948                             $13,929.00                 6.25%                                  $330.00
                                                                                                                               (or more)

                                                                                                                               Disbursed by:
                                                                                                                              liJ Trustee
                                                                                                                              D Debtor
Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
              Iii         None. If"None" is checked, the rest of§ 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If"None" is checked, the rest of§ 3.5 need not be completed or reproduced.
             Iii     The debtor elects to surrender the collateral that secures the claim of the creditor listed below. The debtor requests that upon
                     confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under§ 1301
                     be terminated in all respects. A copy of this plan must be served on all co-debtors. Any creditor who has filed a timely proof of
                     claim may file an amended proof of claim itemizing the deficiency resulting from the disposition of the collateral within a
                     reasonable time after the surrender of the property. Any such amended claim, if allowed, will be treated in Part 5. I below.

 Name of Creditor                                                               Collateral
                                                                                2015 Victory Gunner CC1800 Motorcycle 1,100 miles
 Freedom Road Financial                                                         VIN: 5VPLB36N8F3041108

Insert additional claims as needed.


              Treatment of Fees and Priority Claims

4.1       General
The debtor shall pay all post-petition priority obligations, including but not limited to taxes and post-petition domestic support, and pay regular
payments on assumed executory contracts or leases, directly to the holder of the claim as the obligations come due, unless otherwise ordered by the
Court. Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full
without postpetition interest.

4.2          Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case.

4.3          Attorney's fees.

             a.           The debtor and the debtor's attorney have agreed to an attorney's fee for the services identified in the Rule 2016(b) disclosure
                          statement filed in this case. Fees entitled to be paid through the plan and any supplemental fees as approved by the Court shall be
                          disbursed by the trustee as follows: Following confirmation of the plan and unless the Court orders otherwise, the trustee shall
                          disburse a dollar amount consistent with the Judge's guidelines to the attorney from the initial disbursement. Thereafter, the
                          balance of the attorney's compensation as allowed by the Court shall be paid, to the extent then due, with all funds remaining
District of South Carolina
Effective May I, 2019                                                        Chapter I 3 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-03877-jw                          Doc 15       Filed 08/02/19 Entered 08/02/19 16:55:51                            Desc Main
                                                                     Document      Page 6 of 11
 Debtor                 Christopher Manuel Rodi                                                       Case number

                           each month after payment of trustee fees, allowed secured claims and pre-petition arre.arages on domestic support obligations. In
                           instances where an attorney assumes representation in a pending pro se case and a plan is confirmed, a separate order may be
                           entered by the Court, without further notice, which allows for the payment of a portion of the attorney's fees in advance of
                           payments to creditors.

              b.           If, as an alternative to the above treatment, the debtor's attorney has received a retainer and cost advance and agreed to file fee
                           applications for compensation and expenses in this case pursuant to 11 U.S.C. § 330, the retainer and cost advance shall be held
                           in trust until fees and expense reimbursements are approved by the Court. Prior to the filing of this case, the attorney has
                           received$_ _ and for plan confirmation purposes only, the fees and expenses of counsel are estimated at$_ _ or less.

4.4          Priority claims other than attorney's fees and those treated in § 4.5.



             The trustee shall pay all allowed pre-petition 11 U.S.C. § 507 priority claims, other than domestic support obligations treated below, on a
             pro rata basis. If funds are available, the trustee is authorized to pay any allowed priority claim without further amendment of the plan.

              Check box below if there is a Domestic Support Obligation.


                          Domestic Support Claims. 11 U.S.C. § 507(a)(l):

                           a.            Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to (state name of
                                         DSO recipient), at the rate of$___ or more per month until the balance, without interest, is paid in full. Add
                                         additional creditors as needed.

                           b.            The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A) on a timely basis
                                         directly to the creditor.

                           c.            Any party entitled to collect child support or alimony under applicable non-bankruptcy law may collect those
                                         obligations from property that is not property of the estate or with respect to the withholding of income that is property
                                         of the estate or property of the debtor for payment of a domestic support obligation under a judicial or administrative
                                         order or a statute.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If"None" is checked, the rest of§ 4.5 need not be completed or reproduced.



•@IN Treatment ofNonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified. Check one

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata by the trustee to the extent that funds are
             available after payment of all other allowed claims.

                   The debtor estimates payments of less than I 00% of claims.
                   The debtor proposes payment of 100% of claims.
                   The debtor proposes payment of 100% of claims plus interest at the rate of%.




5.2          Maintenance of payments and cure of any default on non priority unsecured claims. Check one.

                          None. If"None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3          Other separately classified non priority unsecured claims. Check one.

                          None. If"None" is checked, the rest of§ 5.3 need not be completed or reproduced.

District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                    Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 19-03877-jw                          Doc 15        Filed 08/02/19 Entered 08/02/19 16:55:51                                      Desc Main
                                                                       Document      Page 7 of 11
 Debtor                Christopher Manuel Rodi                                                           Case number


               ~:xecutory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

              [ill        None. If"None" is checked, the rest of§ 6. I need not be completed or reproduced.



              Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor as stated below:
      Check the applicable box:

      [ill    Upon confirmation of the plan, property of the estate will remain property of the estate, but possession of property of the estate shall
              remain with the debtor. The chapter 13 trustee shall have no responsibility regarding the use or maintenance of property of the estate.
              The debtor is responsible for protecting the estate from any liability resulting from operation of a business by the debtor. Nothing in the
              plan is intended to waive or affect adversely any rights of the debtor, the trustee, or party with respect to any causes of action owned by
              the debtor.

      D       Other. The debtor is proposing a non-standard provision for vesting, which is set forth in section 8. I. This provision will be effective
              only if the applicable box in Section I .3 of this plan is checked and a proposal for vesting is provided in Section 8.1.

              Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
             D None. If"None" is checked, the rest of Part 8 need not be completed or reproduced.
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
this form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box "Included" in§ 1.3.
 8.1 (a) Mortgage payments to be disbursed by the Trustee ("Conduit"):
 Mortgage payments, including pre-petition arrears, will be paid and cured by the Trustee as follows:


                                            •Description·otCollateral      Current / ••.             Mohthlyipayment: Esti.mateaamount
                                                                                                     (6 cii~E/ GAP ** ' of PRE;;RETiTIQN .
                                          >.(note if p~l~cipal residence; installmem
                                         ;/.:·     : ..... :::,:.. :·


                                             incllideei:iunty tax map    . payment ·                 (post~peJiticin •••• ARREA'MGE** . ••·••
                                                                             ··~°a~~!~r;:,:.•·.; tw6                                     v tn:il>t·.:g:0r<
                                                                                                                                     1
                                             nLJrriber ~nd qor11plete
                                           •stre,et,address) •· .                                Ja~~l:~fori~~·.••···.·,.•·c.~.•.'·
                                                                                                                                n·o·:n:nX.•.e,fr·st.f
                                                                           amount)*                   (2)month$ · ·.. . .        0         0
                                                                                                     hnrnediately ............. .
                                                                                                     folloWin,g tfiei < >, .
                                                                                                     ey~ntbeg@1iilg ·
                                                                                                     coi:\duit)'     ··

   Loandepot.com                                 House and lot located at     $2,309.80              $77.00                     $12,677.10                   $217.00
                                                 1604 Pleasant Hill Drive     Escrow for             Or more                                                 Or more
                                                 Charleston, SC 29414         taxes:
                                                                              x Yes
                                                 TMS #307 -05-00-819             No

                                                                              Escrow for
                                                                              insurance:
                                                                              x Yes
                                                                                 No




District of South Carolina
Effective May 1, 2019                                                            Chapter 13 Plan                                                                Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
               Case 19-03877-jw                          Doc 15     Filed 08/02/19 Entered 08/02/19 16:55:51      Desc Main
                                                                    Document      Page 8 of 11
 Debtor               Christopher Manuel Rodi                                                   Case number


                                                                          $                 $                 $        $
                                                                          Escrow for        Or more                    Or more
                                                                          taxes:
                                                                             Yes
                                                                             No

                                                                          Escrow for
                                                                          insurance:
                                                                             Yes
                                                                             No




 * Unless otherwise ordered by the court, the amounts listed on a compliant proof of claim or a Notice filed under FRBP
 3002(c) control over any contrary amounts above, and any Notice of Payment Change that might be filed to amend the
 ongoing monthly payment amount.

 ** The Gap will be calculated from the payment amounts reflected in the Official Form 410A Mortgage Proof of Claim
 Attachment and any Notice of Payment Change that might be filed to amend the monthly payment amount, but should not be
 included in the prepetition arrears amount.

 All payments due to the Mortgage Creditor as described in any allowed Notice of Post-Petition Mortgage Fees, Expenses,
 and Charges under F.R.B.P. 3002.1 filed with the Court will be paid by the Trustee, on a pro rata basis, as funds are
 available.

 Once the Trustee has filed a Notice of Final Cure under F.R.B.P. 3002.1(f), the Debtor shall be responsible for ongoing
 mortgage payments and any further post-petition fees and charges.

 8.1(b)The debtor reserves the right to seek loss mitigation or modification of the mortgage loan using the Loss
 Mitigation/Mortgage Modification Portal procedures described in Chambers Guidelines during the bankruptcy case, which
 may be effective upon subsequent approval by order of the Court.

 8.1(c) Confirmation of this plan does not bar a party in interest from any actions discovered from the documentation, or lack
 thereof, in a proof of claim. The debtor specifically reserves any currently undiscovered or future claims, rights or cause of
 action the debtor may have, regarding any issues not specifically addressed or determined by the plan, against any creditor
 or other party in interest including, but not limited to, violations of applicable consumer protections codes and actions
 under 11 U.S.C. §§ 542, 543, 544, 547 and 548.

 8.1(d) Confirmation of this plan may determine the character (secured, unsecured, or priority), amount, and timing of
 distribution of a creditor's claim regardless of the proof of claim filed. If a creditor objects to a claim's treatment under the
 plan, the creditor must timely object to confirmation.

 8.1(e) DEBTOR CERTIFICATION

 In connection with this plan, the debtor hereby states that he/she/they carefully reviewed this plan and understand the
 following:

 (1) The obligations set forth in this plan, including the amount, method, and timing of payments made to the trustee and/or
 directly to creditors;

 (2) The consequences of any default under this plan including any direct payments to creditors required by the terms of this
 plan; and

 (3) That debtor may not agree to sell property, employ professionals, or incur debt (including modification of debt) during
 the term of the plan without the prior authorization of the Bankruptcy Court.




District of South Carolina
Effective May I, 2019                                                         Chapter 13 Plan                               Page 7
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                 Best Case Bankruptcy
                Case 19-03877-jw                         Doc 15     Filed 08/02/19 Entered 08/02/19 16:55:51             Desc Main
                                                                    Document      Page 9 of 11
 Debtor                Christopher Manuel Rodi                                                 Case number


              Signatures:

9.1          Signatures of debtor and debtor attorney




                                                                                   Signature of Debtor 2




By filing this document, the debtor, if not represented by an attorney, or the debtor and the attorney for the debtor certify(ies) that this
Chapter 13 plan contains no nonstandard provision other than those set out in Part 8.




District of South Carolina
Effective May I, 2019                                                       Chapter I 3 Plan                                       Page 8
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                        Best Case Bankruptcy
Case 19-03877-jw              Doc 15   Filed 08/02/19 Entered 08/02/19 16:55:51                      Desc Main
                                       Document     Page 10 of 11


                                  UNITED STATE BANKRUPTCY COURT
                                    DISTRICT OF SOUTH CAROLINA

INRE:                                       )
                                            )        CASE NO: 19-     o'3ca17-~~
Christopher Manuel Rodi                     )
1604 Pleasant Hill Drive                    )        CHAPTER13
Charleston, SC 29411'                       )
SSN xxx-xx-0884                             )
                                            )
                          DEBTORS.          )


                                         CERTIFICATE OF SERVICE

          The above-signing parties certify that the foregoing Notice, Plan and Motions was served on all creditors
and parties in interest entitled to such notice on the above stated date. The specific list of names and addresses of
parties served with this plan is attached to the plan filed with the Court.

VIA US MAIL
(see attached list)

ELECTRONICALLY
James M. Wyman
Chapter 13 Trustee
POBox997
Mt. Pleasant, SC 29465-0997


Date:_Q,~\-, ~\_'J..O_\_(;_
                                                     Shawnda Engram, Para gal for
                                                     Robert R. Meredith, Jr., D.C. l.D. #06152
                                                     Elizabeth R. Heilig, D.C. I.D. #10704
                                                     Meredith Law Firm, LLC
                                                     Attorneys for Debtor
                                                     4000 Faber Place Drive, Suite 120
                                                     North Charleston, SC 29405
                                                     843-529-9000
               Case 19-03877-jw   Doc 15   Filed 08/02/19 Entered 08/02/19 16:55:51          Desc Main
                                           Document     Page 11 of 11
ATI Physical Therapy                                                      Barclays Bank Delaware
                                      Bank of America
PO Box 371863                                                             Attn: Correspondence
                                      PO Box 982238
Pittsburgh, PA 15250                                                      Po Box 8801
                                      El Paso, TX 79998-2238
                                                                          Wilmington, DE 19899



Bridgecrest Acceptance Corp
                                      Carolina Bay POA                    Charleston County Treasurer
7300 East Hampton Avenue
                                      PO Box 1207                         4045 Bridgeview Drive
Suite 100
                                      Commerce, GA 30529                  North Charleston, SC 29405
Mesa, AZ 85209



Chase Card Services                   Comenity Bank/Kay Jewelers
                                                                          First Choice Medical, Inc.
Attn: Bankruptcy                      Attn: Bankruptcy Dept
                                                                          251 N. Trade Street
Po Box 15298                          Po Box 182125
                                                                          Matthews, NC 28105
Wilmington, DE 19850                  Columbus, OH 43218



Freedom Road Financial                Internal Revenue Service            Kohls/Capital One
Attn: Bankruptcy                      Centralized Insolvency Operations   Attn: Bankruptcy
Po Box4597                            PO Box 7346                         Po Box30285
Oak Brook, IL 60522                   Philadelphia, PA 19101-7346         Salt Lake City, UT 84130



Loandepo.com                          LoanDepot                           Pentagon Federal Credit Union
Attn: Bankruptcy Dept                 Attn: Bankruptcy                    Attn: Bankruptcy
26642 Towne Center Dr                 Po Box 250009                       Po Box 1432
Foothill Ranch, CA 92610              Plano, TX 75025                     Alexandria, VA 22313



Pentagon Federal Credit Union
                                      Roper Hospital                      Roper St. Francis Physicians
Attn: Bankruptcy
                                      PO Box 650292                       PO Box 650292
Po Box 1432
                                      Dallas, TX 75265                    Dallas, TX 75265-0292
Alexandria, VA 22313



                                                                          US Attorney General
SC Department of Revenue              UHGILLC
                                                                          U.S. Department of Justice
PO Box 12265                          6400 Sheridan Drive Ste 138
                                                                          950 Pennsylvania Avenue, NW
Columbia, SC 29211                    Buffalo, NY 14221
                                                                          Washington, DC 20530-0001



US Attorneys Office                   US Department of Veterans Affairs   Verizon Wireless Bankruptcy Admin
1441 Main Street                      Regional Office, St. Paul-335       500 Technology Drive
Suite 500                             1 Federal Drive, Ft. Snelling       Suite 550
Columbia, SC 29201                    Saint Paul, MN 55111                Saint Charles, MO 63304-2225



William S. Koehler, Esq.
Albertelli Law
1201 Main Street
Suite 1450
Columbia, SC 29201
     '         \
